t c memo united_states tax_court merritt lee d’arcy petitioner v commissioner of internal revenue respondent docket no 13758-10l filed date merritt lee d’arcy pro_se james r bamberg and mark j tober for respondent memorandum opinion vasquez judge pursuant to sec_6330 petitioner sought review of the commissioner’s determination to proceed with a proposed levy to collect petitioner’s unpaid federal_income_tax for and years at issue this case is before unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure us on respondent’s motion for summary_judgment under rule to which petitioner objects we conclude that there is no genuine issue as to any material fact and respondent is entitled to a decision as a matter of law background petitioner did not file a federal_income_tax return for or consequently on date the internal_revenue_service irs prepared a substitute for return for each year on date the irs mailed petitioner a notice_of_deficiency for each of the years at issue petitioner did not file a petition with the court contesting the deficiency determinations and on date the irs assessed the tax_liabilities for those years petitioner failed to pay the assessed tax_liabilities and on date the irs sent petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing the notices of deficiency are not part of the record however respondent attached to his motion for summary_judgment forms certificate of assessments payments and other specified matters for petitioner’s income_tax accounts for the years at issue stating that additional tax assessed by examination audit deficiency per default of day letter respondent also attached to his motion for summary_judgment substitute u s postal service forms confirming that on date the irs mailed to petitioner at his last_known_address which is also his current address of record notices of deficiency for the years at issue petitioner does not deny receiving the notices of deficiency on date petitioner submitted form request for a collection_due_process or equivalent_hearing cdp hearing request petitioner’s cdp hearing request stated that he disagreed with the irs’ proposed collection activity because he is a nontaxpayer petitioner attached a rebuttal letter to his cdp hearing request declaring among other statements that his abode and dwelling is geographically located in the republic of florida entirely outside of federal legislative jurisdiction and he has not been provided evidence that the internal_revenue_code is ‘law’ he did not request a collection alternative on date petitioner and settlement officer florence barba ms barba of the irs office of appeals appeals sent letters to each other petitioner’s letter requested a face-to-face cdp hearing instead of a telephone conference ms barba’s letter notified petitioner that she had received his cdp hearing request and scheduled a telephone conference for date she explained that he had raised only frivolous arguments in his cdp hearing request and would not be allowed a face-to-face conference unless within days he withdrew in writing his frivolous arguments and filed all required tax returns ms barba further explained that in order for her to petitioner’s and federal_income_tax returns had not been filed petitioner’s federal_income_tax return was not yet due consider alternative collection methods petitioner had to provide her with form 433-a collection information statement for wage earners and self-employed individuals and all supporting documentation petitioner did not participate in his scheduled telephone conference with ms barba and she mailed petitioner a letter notifying him that he had missed his telephone conference and still had not provided her with form 433-a or any other information needed for her to consider collection alternatives on date more than days after ms barba’s date letter petitioner mailed her a letter stating that he had withdrawn his frivolous arguments in a letter sent to her on date but since it appeared that she had not received it his date letter constituted his agreement to waive his frivolous arguments his letter also stated that he did not need to file federal_income_tax returns for the years at issue because his taxable_income was below the amount for which filing a tax_return is required and since he did not owe any_tax there is no offer for payment of same on date ms barba mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy the notice_of_determination stated that petitioner did not offer any collection alternatives and disagreed that he owed federal_income_tax for the years at issue the notice_of_determination further stated that petitioner’s request for a face-to-face conference could not be granted because he did not withdraw his frivolous arguments within days of receiving ms barba’s request to do so or file his federal_income_tax returns for and on date petitioner filed a petition4 with the court in which he argued i have determined that i have not had sufficient taxable_income to require the filing of a return and the irs had no reason to charge interest and no reason to penalize me on date respondent filed a motion for summary_judgment arguing that petitioner’s opportunity to challenge the underlying tax_liability had passed and petitioner had raised only frivolous arguments in his cdp hearing request and correspondence with ms barba on date petitioner filed his objection to respondent’s motion for summary_judgment petitioner’s objection argued that the government lacked standing acted in bad faith failed to state a claim upon which relief could be granted and filed its motion for summary_judgment for the purpose of defrauding this petitioner out of a fair and impartial hearing on the merits of the issues that have been placed before it on the petitioner resided in florida at the time he filed his petition petition on date we held a hearing on respondent’s motion for summary_judgment discussion i summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law ii determination to proceed with collection sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action s and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a notice_of_deficiency for the year in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner argues that the amounts respondent determined to be his underlying tax_liabilities for the years at issue are incorrect the irs issued petitioner a notice_of_deficiency for each year at issue petitioner does not deny receiving the notices of deficiency and respondent attached to his motion for summary_judgment forms confirming that the irs had mailed each notice_of_deficiency to petitioner’s last_known_address which is also petitioner’s current address of record therefore petitioner is precluded from challenging the existence or amounts of the underlying tax_liabilities see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite where as here the amounts of petitioner’s underlying tax_liabilities are not at issue we review the commissioner’s determination for abuse_of_discretion petitioner did not request that ms barba consider collection alternatives failed to provide her with the financial information that she requested or file all required tax returns and raised only frivolous arguments in his cdp hearing request and correspondence with ms barba accordingly the commissioner did not abuse his discretion in determining that collection activity should proceed we take this opportunity to warn petitioner that the court may impose a penalty pursuant to sec_6673 if he returns to the court and proceeds in a similar fashion in the future see 115_tc_576 to reflect the foregoing an appropriate order and decision will be entered
